Citation Nr: 0635702	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
condition. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania. 

The veteran has raised additional claims during this appeal.  
In a statement of July 2003, he claims service connection for 
the following disorders:  foot disorder, post cyst removal, 
bilateral ankle and knee disability, and residuals of hand 
surgery.  These issues are referred to the Ro for appropriate 
action.  

The veteran has filed a notice of disagreement with regard to 
several issues denied by the RO in its decision of January 
2003.  These will be addressed in the REMAND portion of this 
decision, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran's bilateral ear condition is not casually or 
etiologically related to service.  

2.  The veteran's tinnitus is not casually or etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the veteran's 
bilateral ear condition have not been met.  38 U.S.C.A. 
§§1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).



2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
The veteran seeks service connection for an ear condition and 
tinnitus.  He contends he would travel by helicopter to 
present intelligence information and was exposed to traumatic 
helicopter engine noise and artillery fire noise while doing 
so because his ears were unprotected.  The veteran contends 
this damaged the cochlea in his both of his ears, causing 
hearing loss and tinnitus.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

        A.  Bilateral Ear Condition
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The veteran's claim meets the first requirement for service 
connection because he has been diagnosed with bilateral 
hearing loss, as defined by C.F. R. §3.385.  A July 2005 VA 
examiner found the veteran has moderately severe 
sensorineural hearing loss at high frequencies in the right 
ear, and severe sensorineural hearing loss at high 
frequencies in the left ear.  The veteran displayed an 
auditory threshold over 40 decibels at 2000, 3000, and 4000 
Hertz in the right ear, and at 3000 and 4000 Hertz in the 
left ear.  He received similar diagnoses in October and 
November 2001 at the Coatesville VAMC.

The second element of service connection has also been met.  
While service medical records only show problems with ear wax 
and blocked ears during service and not hearing loss as 
defined by 38 C.F.R. § 3.385, the Board accepts the condition 
was incurred in service based on the veteran's exposure to 
loud noise  while delivering intelligence information in 
Vietnam.  When an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  The veteran's personnel records indicate 
he served with the 518th Military Intelligence Detachment of 
the 3rd Brigade, 82nd Airborne Division and was an 
intelligence analyst in 1968 as contended.  The Board gives 
the veteran the benefit of the doubt that he was exposed to 
artillery noise at this time.

However, the required medical nexus between the veteran's 
current hearing loss and the in-service incurrence has not 
been shown.  The July 2005 VA examiner found the veteran's 
ear condition is less likely than not causally related to 
service.  This finding is based on the fact that the 
separation examination showed normal hearing and the first 
evidence of hearing loss occurred in 1998, twenty eight years 
after discharge.  There is no evidence to the contrary. 

The record does not show the veteran is medically trained and 
he is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For all of these reasons, service connection for the 
veteran's bilateral ear condition is denied.

        B.  Tinnitus
The veteran meets the first requirement for service 
connection because he is capable of describing the particular 
symptom of ringing in his ears and the medical evidence 
supports this.  He was diagnosed with tinnitus at the 
Coatesville VAMC in November 2001 and February 2002.  The 
Board further gives the benefit of the doubt to the veteran 
as to the incurrence of tinnitus for the same reasons as 
described above relating to bilateral hearing loss.  

The required medical nexus to service has not been shown for 
tinnitus.  The July 2005 VA examiner noted that the veteran's 
medical records reveal no complaints of tinnitus during 
service or within one year after discharge.  The examiner 
opined that the veteran's tinnitus is due to the same 
etiology as the hearing loss, and that the hearing loss was 
not related to service.  In light of this and the lack of 
evidence to the contrary, service connection for tinnitus is 
denied.  The veteran's own contentions in this regard are 
insufficient.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Notice and Assistance
The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2002, June 2004, and March 2005. 

While these letters did not provide notice as to the type of 
evidence necessary to establish an effective date or a 
disability rating, the veteran was sent a letter with this 
information in March 2006.  Any deficiency in the timing of 
this particular notice is moot in light of the current denial 
of both claims and there is no error to the veteran under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decision reached 
in denying the claims.  The veteran's statements, his service 
medical records, VA and private treatment records, and a VA 
examination report have been associated with the claims 
folder.  The veteran has not notified VA of any additional 
available relevant records with regard to his claim.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied.  


ORDER

Service connection for the veteran's bilateral ear condition 
and tinnitus is denied.


REMAND

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2006).

In the January 2003 rating decision that is the subject of 
the above decision, the RO denied service connection for 
arthritis of the feet, a heart condition, a lung condition, 
and declined to reopen the veteran's claims for service 
connection for bilateral pes planus and a low back 
disability.  In July 2003, the veteran filed a document which 
is construed as a timely notice of disagreement for the 
issues listed.  The RO has not acted and a statement of the 
case is required. See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of 
entitlement to service connection for arthritis 
of the feet, a heart condition, a lung condition, 
and declined to reopen the veteran's claims for 
service connection for bilateral pes planus and a 
low back disability.  Advise the veteran of the 
need to timely file a substantive appeal to 
perfect the appeal. The appropriate time to 
respond must be afforded. If in order, the matter 
should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


